09/24/2021



                                                                           Case Number: DA 21-0315




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 21-0315

ALYSON RAGSDALE,

             Plaintiff and Appellant,

      v.

POWDER RIVER COUNTY,

             Defendant and Appellee.


                            ORDER OF DISMISSAL


      Upon review of the Unopposed Motion to Dismiss, IT IS HEREBY

ORDERED that the motion is GRANTED. This matter is hereby dismissed with

prejudice.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                  September 24 2021